DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 1, 15, and 20, cancellation of Claims 22 and 23 is acknowledged.
The amendment to Claims 1 and 15 overcome the 112(a) and 112(b) rejection. The cancelation of Claims 22 and 23 makes the rejection under 35 U.S.C. § 112(d) moot.

Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement between Inventions Ia and Ib, as set forth in the Office action mailed on 6/8/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/8/2020 is withdrawn.  Claims 2 and 3, directed to Invention Ia are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit,” “spectral decomposition device,” “detector units,” “food preparation device,” and “output device” in claims 1, 7, 15, 18, 19, and 21.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-3, 6, 10, 11, 15-18, 20, 21, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest Prior art of record, Kinrot (WO 2017/051424 A1, provided by applicant, but for quick reference, please refer to US 2019/0056315 A1) discloses a spectrometer (spectrometer 102, Figs. 3, 4, 7, 8, 10) comprising a beam source for emitting an excitation radiation with a wavelength between 780 nm and 3 000 nm on a food (illumination module 140 comprises a light source 148, [0167], the light comprises a wavelength within the range from 350 nm to 1350 nm, [0030], [0139]), a spectral decomposition device (spectrometer head 120, including the spectrometer module 160, comprising a plurality of optical filters of filter matrix 170 [0131], [0147], Figs. 3, 4, 7, 8, 10), and a radiation detector (190, [0146], [0153], [0184], [0187]), wherein the spectral decomposition device is configured to break up the incident electromagnetic measuring radiation, which is the reflected excitation radiation, into a plurality of components in a wavelength-dependent manner such that each component of the measuring radiation has a different wavelength, so that each component is diverted in a different direction depending on the wavelength, and is thus incident on a different area (see Fig. 4, spectrometer module 160 may comprise a diffuser 164, a filter matrix 170, a lens array 174 and a detector 190, [0146]-[0149]), and wherein the radiation detector for converting an intensity of an incident component of the measuring radiation into a measurement signal correlating with the intensity ([0132], [0153], [0160]), wherein spectral fingerprints are defined by data sets stored in a storage unit (spectral signature, [0143], [0145], sored in database or storage system/unit, [0125], [0310], [0338]-[0345]), wherein each fingerprint is defined by one data set which includes at least a first wavelength and a first intensity threshold or intensity range, and a second wavelength and a second intensity threshold or intensity range (spectral signature is wavelength dependent), wherein the spectrometer is configured that the detector is hit by a component of the measuring radiation, which has a wavelength contained in a data set of one of the spectral fingerprints (implicit in order to achieve a measurement), wherein the spectrometer is further configured to transmit at least one piece of analysis information from the analysis of a food to a food preparation device (Fig. 1, 10, [0007], [0009], [0118]) and output the at least one piece of analysis information to a user via an output device (part of the control board 105, may comprise one or more of a processor 106, communication circuitry 104, and memory 107. Components of the control board 105 can be configured to transmit, store, and/or analyze data, [0131]).
Kinrot further discloses that the image sensor can be a CCD or 2D CMOS or other sensor, and that the detector can comprise a plurality of regions, each region of said plurality of regions comprising multiple sensors ([0187]). It also specifies that the detector can be positioned such that each region of the plurality of regions is directly beneath a different channel of support array 176 and in many instances, an isolated light path is established from a single of filter of filter array 170 to a single aperture of aperture array 172 to a single lens of lens array 174 to a single stopper channel of support array 176 to a single region of the plurality of regions of image sensor 190, [0187]). In this case, using separate photodiodes as the identified plurality of regions of the sensor 190 would be functionally equivalent to using a CCD, CMOS or any other optical sensor, as the wavelength division has been specified. It could also save on the cost of the system.
Strang (US 2015/0327742 A1, provided by the applicant) discloses different detectors as an alternative to the use of the CCD chip or CMOS chip such as a photodiode array consisting of photodiodes arranged linearly side-by-side in which case a spectral component of the reflected light is reflected onto a separate photodiode, consequently the detector consisting of at least two separate photodiodes, wherein the spectrometer does not comprise a CCD sensor or pixel of such sensor wherein the spectrometer is configured that the at least two photodiodes are independently of one another fixed only at positions that are hit by a component of the measuring radiation, which has a wavelength contained in a data set of one of the spectral fingerprints, the spectrometer being configured that the at least two photodiodes are separated (Fig. 5, [0047]-[0048]).
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectrometer comprising a radiation detector that “includes at least two photodiodes for receiving different components of the plurality of components from those of one another and converting intensities of the received components into measurement signals correlating with the intensities,” “does not comprise a charge-coupled device (CCD) sensor or  a pixel of such CCD sensor,” “wherein the at least two photodiodes are separate and independent of one another and can be positioned independently and fixed at such predefined positions so as to receive only the components having wavelengths contained in the data sets of the corresponding spectral fingerprints,” and “wherein the at least two photodiodes are positioned at such locations of the radiation detector at which a component of the measuring radiation is respectively incident, whose wavelength, in connection with an intensity threshold or an intensity range, defines a spectroscopic fingerprint for a certain food component, nutrient, nutrition component, ingredient substance or state,” in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for analyzing a food comprising capturing, using a radiation detector of the spectrometer, an incident electromagnetic measuring radiation generated in response to the excitation radiation being reflected from the food or a food component, “the radiation detector includes at least two detector units for receiving different components of the plurality of components from those of one another and converting intensities of the received components into measurement signals correlating with the intensities, wherein the radiation detector does not comprise a charge-coupled device (CCD} sensor or a pixel of the CCD sensor,” “wherein the at least two detector units are separate and independent of one another and can be positioned independently and fixed on the radiation detector at such predefined positions so as to receive only the components having wavelengths contained in the data sets of the corresponding spectral fingerprints,” “wherein the at least two detector units are positioned at such locations of the radiation  detector at which a component of the measuring radiation is respectively incident, whose wavelength, in connection with an intensity threshold or an intensity range,  defines a spectroscopic fingerprint for a certain food component, nutrient, nutrition component, ingredient substance or state,” in combination with the rest of the limitations of the above claims.

Claims 2, 3, 6, 10, 11, 16-18, 20, 21, and 28-30 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0152312 A1, US 2016/0161519 A1, US 2014/0116158 A1, and US 2005/0223905 A1 provide evidentiary support of the use of photodiodes in food analysis/preparation spectrometers and their equivalence/interchangeability of charge coupled device (CCD), complementary metal oxide semiconductor (CMOS), detector array, photo transistor, photodetector, photodiode, and photosensor array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571)272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877